Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

             DETAILED OFFICE ACTION
             This Office Action is in response to the papers filed on 05 March 2020.


 CLAIMS UNDER EXAMINATION

Claims 40-52 are pending and have been examined on their merits.

    					      PRIORITY                                  Acknowledgement of Provisional Application 61/314238, filed on 16 March 2010, is made.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 44-45 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.




Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 40-52 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Forgacs et al. (Self-Assembling Multicellular Bodies And Methods Of Producing A Three-Dimensional Biological Structure Using The Same. Patent US8143055, with benefit of Provisional Application 61/132977 filed on 24 June 2008) in view of Galle et al. (Arterial size determines the enhancement of contractile responses after suppression of endothelium-derived relaxing factor formation. Pfiligers Arch (1993) 422: 564-569) and Mickle et al. (Transplants For Myocardial Scars. WO 99/66036, 1999) as evidenced by Dictionary.com (definition: cohere).
`
Claim 40 is directed to a multilayered vascular tube “consisting essentially of” two layers at the time of bioprinting. The following is noted from the MPEP:

III.    CONSISTING ESSENTIALLY OF
The transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976)."A ‘consisting essentially of’ claim occupies a middle ground between closed claims that are written in a ‘consisting of’ format and fully open claims that are drafted in a ‘comprising’ format." PPG Industries v. Guardian Industries, 156 F.3d 1351, 1354, 48 USPQ2d 1351, 1353-54 (Fed. Cir. 1998). See also Atlas Powder v. E.I. duPont de Nemours & Co., 750 F.2d 1569, 224 USPQ 409 (Fed. Cir. 1984); In re Janakirama-Rao, 317 F.2d 951, 137 USPQ 893 (CCPA 1963); Water Technologies Corp. vs. Calco, Ltd., 850 F.2d 660, 7 USPQ2d 1097 (Fed. Cir. 1988). For the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 ("PPG could have defined the scope of the phrase ‘consisting essentially of’ for purposes of its patent by making clear in its specification what it regarded as constituting a material change in the basic and novel characteristics of the invention."). If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of "consisting essentially of," applicant has 

For the purposes of examination, “consisting essentially of” is interpreted to be equivalent to “comprising”.

Forgacs et al. disclose a three-dimensional engineered tissue (Abstract). The art teaches the engineered tissue may be non-innervated (Column 3, lines 57-58; Column 10, lines 25-30). The art teaches because the disclosed method produces multicellular bodies that are self-supporting, the use of a scaffold is not needed (See Column 6, lines 65-67). Therefore, the tissue may be "scaffold free". 

Forgacs teaches a “blood vessel-type three-dimensional structure” may be prepared using cells typically found in vascular tissue, including endothelial cells, smooth muscle cells and fibroblasts (see column 7, lines 41-46; see column 8, lines 26-30). Forgacs identifies undifferentiated cells as embryonic cells, stem cells and precursor cells (see column 7, lines 63-64). Therefore endothelial cells, smooth muscle cells and fibroblasts are interpreted to be differentiated (hence, not “non-differentiated”).

The art teaches multicellular, heterocellular bodies are prepared to create vascular tissue. For example, a heterocellular multicellular body to be used for building an engineered blood vessel can suitable include (i) endothelial cells and smooth muscle cells (hence, comprising smooth muscle cells and endothelial cells) and (ii smooth muscle cells and fibroblasts (hence, comprising smooth muscle cells) (see column 8, lines 54-60). 

Forgacs teaches structure 201 (Figure 7) can be used to produce an engineered blood vessel (see column 21, lines 26-57).  The art discloses a first (1’) and second (1”) set of multicellular bodies. 1’ comprises endothelial cells and smooth muscle cells, and forms an inner layer of a tube like structure, and 1” comprises fibroblasts forming an outer layer of the tube like structure (Column 21, lines 58-66). Therefore Forgacs discloses a layer comprising fibroblasts and a layer comprising endothelial cells and smooth muscle cells.

Forgacs teaches said bodies are engineered so they are substantially uniform, allowing accurate control of the tube diameter, wall thickness and branching pattern (See Column 31, lines 55-60). While the tube can have branches of different lengths, the art teaches the diameter is the same (300um). Therefore the art teaches a uniform thickness as recited in claim 40.

The art teaches varying the ratios of the different cell types to another to optimize the tissue (See Column 8 line 66- Column 9 line 2). When a heterocellular mixture is used to make a vascular tube, the cells “sort out” during maturation of the tissue so that endothelial cells are more concentrated in the inner portion of the tube, smooth muscle cells are concentrated in the center portion of the tube, and fibroblasts are more concentrated in an outer portion of the tube (Column 21, lines 60-67).



Claim 40 recites a ratio of endothelial cells to smooth muscle cells of “about 5:95 to 15:85”. A range of about 5:95 to 15:85 is interpreted to be about 1:19 to 1:5. Examiner notes the instant specification does not disclose what values the term “about” encompasses.

While Forgacs teaches varying the cell concentration based on the type and size of the desired construct, Forgacs does not specifically teach said endothelial cells to smooth muscle cells are present in a ratio of about 5:95 to 15:85 (hence, about 1:19 to 1:5).

Galle analyzes the architecture of a vascular tube (an artery). The art teaches the ratio of smooth muscle to endothelial cells varies based on the size of tube (See Figure 7).  Galle teaches the disclosed study analyzes "increasing endothelium to smooth muscle cell ratio (aorta, femoral and mesenteric arteries)" (See Abstract, lines 3-5). Therefore the ratio of cell layers is interpreted to be the cell ratio. It is of note Galle is a histological examination of natural vascular tubes. Histological analysis reveals an endothelial to smooth muscle cell ratio of 1:32 to 1:5 (page 567, right column, middle paragraph). It is 

As recited above, Forgacs teaches differentiated smooth muscle, endothelial and fibroblast cells may be used. Forgacs is silent as to whether they are "adult" cells.

Mickle teaches an implantable graft that may comprise smooth muscle, endothelial and fibroblasts (page 2, lines 1-6). Mickle teaches adult smooth muscle, adult endothelial and adult fibroblasts autologous to a patient (hence, from an adult) may be used in grafts that are prepared for transplantation (page 5, lines 5-11).

It would have been obvious to the person of ordinary skill in the art at the time of the invention to prepare a vascular tube as recited. KSR Rationale A indicates that it is scientifically rational to combine prior art elements according to known methods to yield predictable results. Forgacs teaches a multilayered tube comprising a layer of fibroblasts and a layer comprising endothelial cells and smooth muscle cells. Forgacs teaches vascular tubes are engineered to mimic the layers of cells found in naturally occurring tissues (Column 28, lines 1-14). It would have been obvious to include endothelial to smooth muscle cells in the recited ratio because Forgacs teaches engineering a tube that is comparable to native vessels, and Galle teaches native vessels have a ratio of endothelial to smooth muscle cells of 1:32 to 1:5. One would be motivated to use this ratio because Forgacs teaches the disclosed tubes are for transplantation. Consequently, one would want to produce a tube that is as structurally 
As recited above, Galle teaches the 1:5 end point of the claimed range. Further, Galle teaches this disclosed range is found in naturally occurring vascular tubes. Further, because the claims recite a range of “about” 5:95 to 15:85, it is unclear what concentrations are actually encompassed by the claims. Examiner interprets there to be a large degree of overlap between the claimed range and that disclosed by Galle. Therefore Galle is interpreted to teach the claimed range with sufficient specificity.
One would have expected success using the concentrations disclosed by Galle since Galle teaches these cell ratios are found in naturally occurring vascular tubes. Therefore, the examiner asserts the claimed concentration is prima facie obvious.  

As recited above, the identification of "smooth muscle” “endothelial” and “fibroblast" cells is interpreted to obviate the use of differentiated cells. While Forgacs is silent as to whether said cells are adult, it is noted Forgacs teaches the cells may be obtained from the patient receiving the vascular transplant (Column 15, lines 50-65). It would have been obvious to use adult cells because Mickle teaches that each of the recited cell types may be obtained from an adult for autologous transplantation of a graft (page 12, lines 25-29). One would expect success because Mickle teaches that these cells may successfully be used to prepare grafts for transplantation, and that cells obtained from an adult can be used for a graft transplanted in an adult. 

Further, MPEP 2133.03 discloses the following:
In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).” 

Therefore claim 40 is rendered obvious (claim 40).

Claim 41 is included in this rejection because a tube having the structure recited in claim 40 would have the strength recited in claim 41 (claim 41).

As recited in the rejection of claim 1, Forgacs teaches a tube with branches that are 300um. Therefore claim 42 is rejected (claim 42).

As recited above, Forgacs teaches that the structure may be branched. Therefore claim 43 is rejected (claim 43). 

Because the claimed structure is rendered obvious, it is for use in drug testing or cardiovascular device testing. Therefore claim 44 is included in this rejection (claim 44).

Because the claimed structure is rendered obvious, it is for use in repairing damaged blood vessels. Therefore claim 45 is included in this rejection (claim 45).

Because the claimed structure is rendered obvious, it is for implantation in a vertebrate subject. The claimed intended use does not distinguish the claimed structure from that rendered obvious by the teachings of the prior art. Therefore claim 46 is included in this rejection (claim 46).

claim 47).

Forgacs does not explicitly teach the use of non-vascular fibroblasts. 

It would have been obvious to use non-vascular fibroblasts.  One would have been motivated to do so since Mickle taches adult fibroblasts may be obtained from skin (hence, non-vascular) (See Section 7 starting on page 15). One would have had a reasonable expectation of success since, absent evidence to the contrary, the fibroblasts taught by Mickle would have the same properties as the fibroblasts taught by Forgacs. Therefore claim 48 is rejected (claim 48).

Claim 49  is drawn to an engineered vascular tube “consisting essentially of” one layer. The interpretation of the transitional phrase “consisting essentially of” as set forth above is reiterated.

Forgacs teaches a vascular tube comprising at least one layer comprising differentiated smooth muscle cells, differentiated endothelial cells and differentiated fibroblasts.
Claim 49 recites the cells are cohered to one another. Dictionary.com defines “cohere” as to be part of the same mass. Because Forgacs teaches a tissue is formed, said cells are interpreted to be part of the same mass. 



As recited above, Forgacs teaches differentiated smooth muscle, endothelial and fibroblast cells may be used. Forgacs is silent as to whether they are "adult" cells.

The teachings of Galle and Mickle as recited above are reiterated.

It would have been obvious to the person of ordinary skill in the art at the time of the invention to prepare a vascular tube as recited. KSR Rationale A indicates that it is scientifically rational to combine prior art elements according to known methods to yield predictable results. Forgacs teaches a multilayered tube comprising a layer of fibroblasts and a layer comprising endothelial cells and smooth muscle cells. Forgacs teaches vascular tubes are engineered to mimic the layers of cells found in naturally occurring tissues (Column 28, lines 1-14). It would have been obvious to include endothelial to smooth muscle cells in a ratio of 1:32 to 1:5 because Forgacs teaches engineering a tube that is comparable to native vessels, and Galle teaches native vessels have a ratio of endothelial to smooth muscle cells of 1:32 to 1:5. One would be motivated to use this ratio because Forgacs teaches the disclosed tubes are for transplantation. Consequently, one would want to produce a tube that is as structurally close to native tissue as possible. The MPEP teaches a prima facie case of obviousness exists when claimed ranges overlap with those of the prior art. Further, 

As recited above, Forgacs is interpreted to teach differentiated cells. While Forgacs is silent as to whether said cells are adult, it is noted Forgacs teaches the cells may be obtained from the patient receiving the vascular transplant (Column 15, lines 50-65). It would have been obvious to use adult cells because Mickle teaches that each of the recited cell types may be obtained from an adult for autologous transplantation of a graft (page 12, lines 25-29). One would expect success because Mickle teaches that these cells may successfully be used to prepare grafts for transplantation, and that cells obtained from an adult can be used for a graft transplanted in an adult. Therefore claim 49 is rendered obvious (claim 49).

Claim 50 is included in this rejection because a tube having the structure recited in claim 49 would have the strength recited in claim 50 (claim 50).

As recited above, Forgacs teaches that the structure may be branched. Therefore claim 51 is rendered obvious (claim 51).

claim 52).

			Conclusion	

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE MOSS whose telephone number is (571) 270-7439. The examiner can normally be reached on Monday-Friday, 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 270-8439.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

					

	/NATALIE M MOSS/           Examiner, Art Unit 1653